Citation Nr: 0020971	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for recurrent herpetic 
keratitis of the right eye, with corneal scarring and 
synechiae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1976 to 
May 1979, September 1980 to September 1983 and January 1987 
to October 1988.  She also served on active duty in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to 
service connection for recurrent herpetic keratitis of the 
right eye with corneal scarring and synechiae.

The record shows that a July 2000 written medical opinion 
from The American Legion was submitted in support of the 
veteran's appeal with waiver of initial review by the RO.  
See 38 C.F.R. § 20.1304(c) (1999).


FINDING OF FACT

The claim for service connection for recurrent herpetic 
keratitis of the right eye, with corneal scarring and 
synechiae is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for recurrent 
herpetic keratitis of the right eye, with corneal scarring 
and synechiae is well grounded.  38 U.S.C.A. § 5107(a).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain a portion of the veteran's original service 
medical records.  Attempts to secure them from the National 
Personnel Records Center (NPRC) were made in April and 
November 1997, and January 1998.  All attempts were 
unsuccessful.  Copies of service medical records were 
provided by the veteran.

Available service medical records of physical examination 
conducted in June 1976 for the purpose of enlistment revealed 
that the veteran had a history of iritis since 1974.  No 
sequelae were indicated.

In May 1977 it was noted on an in-service medical record that 
the veteran's right eye was red and that she had a past 
history of the same eye problem before enlistment.  The 
diagnosis was old problem early recurrent keratitis anterior 
uveitis.

In April 1979 the veteran was hospitalized for a period of 8 
days.  Physical examination revealed stromal edema inferiorly 
in the right cornea, and interstitial vessels with blood in 
them were seen in the temporal and inferior portions of the 
right cornea.  The right pupil was slightly irregular in 
shape and reacted sluggishly to light.  The left eye was 
normal.  The final diagnosis was herpes interstitial 
keratitis with disciform edema of the right eye. 

In March 1983 the veteran was diagnosed with iritis with 
secondary glaucoma.  In a follow-up examination of the eyes, 
it was indicated that the problem had not improved and the 
left eye was beginning to have visual problems and 
discomfort.

In the report of medical history dated in June 1983 the 
veteran indicated that she was hospitalized for eye disease 
in December 1979.  It was also indicated that she had eye 
problems on the right side for many years but without any 
impairment regarding visual acuity.  

Army hospital clinical records dated in February 1986 reveal 
that veteran was seen in the emergency room for 
conjunctivitis in the right eye, and with a history of herpes 
simplex and iritis of the right eye with scarred right iris 
and residual fixed dilation.  Medical records in March 1987 
show that the veteran was diagnosed with chronic 
conjunctivitis.

In his medical opinion dated in February 1990, Dr. LLV noted 
that she had seen the veteran a number of times since May 
1984 for herpes simplex infections of the right eye.  
Examination revealed her uncorrected visual acuity for the 
right eye was, 20/25+3 and left eye was 20/25-3.  There was 
slight edema of the eyelids on the right with a marked 
follicular reaction of the palpebral conjunctiva.  

In November 1990 Dr. LLV examined the veteran.  The veteran 
had had recurrent herpes simplex keratitis in the right eye.  
A white domed shaped soft foreign body was removed from the 
right cornea leaving a small epithelial defect.  She had a 
corneal foreign body without evidence of recurrence of herpes 
simplex keratitis.

In May 1994 Dr. LLV noted that the veteran had episcleritis 
in her right eye presumably secondary to herpes simplex 
virus.  She has corneal scarring from herpes which cause the 
tear film to break down more rapidly than usual giving her 
irritation, stinging and tearing.  The doctor further noted 
that long hours, wind and sand can aggravate the veteran's 
preexisting eye condition.

In October 1994 the veteran was seen by Dr. LML for a second 
opinion regarding her right eye.  The veteran reported that 
she had recurrent problems of inflammation in the right eye 
since childhood.  She stated that a diagnosis of herpes 
simplex viral keratouveitis was made on arrival in the United 
States in 1979.  

On examination, her visual acuity with correction was 20/20 
in both eyes.  The right eye was dilated to approximately 5 
millimeters and fixed.  It was noted that the veteran's 
history and findings were compatible with the diagnosis of 
herpes simplex viral keratouveitis.


The veteran was examined by VA in May 1997.  It was noted 
that she had a history of herpetic infection of the right eye 
in 1978 while in the military.  The veteran reported that she 
had an eye infection in February 1997 and was told by the 
doctor that it was not herpetic.  It was noted that both eyes 
were correctable to 20/20.  No diplopia or visual field 
deficit was noted.  Corneal scarring was observed.  The 
diagnoses were corneal scarring of the right eye and 
posterior synechiae plus irregular pupil secondary to 
recurrent herpes simplex infections, and anisometrope.  The 
examiner recommended yearly eye examinations and noted that 
the veteran should be seen sooner if eye infection results.  

In a May 1997 letter to the RO, Dr. LLV indicated that she 
saw the veteran intermittently from May 1984 to December 
1995.  On the first visit, the veteran already had some 
peripheral scarring of the right cornea and posterior 
synechiae from herpes simplex keratitis.  She was treated for 
multiple recurrences.  In July 1994 the veteran appeared to 
develop an allergy to Viroptic.  The doctor noted that to the 
best of her knowledge the veteran did not have a disabling 
illness when she last saw her.

Medical records dated intermittently from 1993 to 1995 show 
the veteran had right eye problems.  In a June 1997 letter 
Dr. BBB noted that the veteran had had right-sided tearing 
for 15 years, and had developed recurrent dacryocystitis that 
only partially responded to antibiotic therapy.  He noted 
further that the discharge had become progressively more 
severe and interfered with her daily activities.  His 
findings were consistent with right nasolacrimal duct 
obstruction, chronic right dacryocystitis, mild right distal 
inferior canalicular stenosis, moderate nasal septal 
deviation to the right, lesion right upper lid, recurrent 
herpetic keratitis right eye with extensive corneal scarring 
and posterior synechiae.  In July 1997 the veteran underwent 
a right dacryocystorhinostomy, right anterior middle 
turbinectomy and excision of lesion of the right upper lid.

In an independent medical opinion dated in July 2000, the 
physician noted that in his opinion the veteran's current eye 
disabilities (developed increased eye pressures (33), 
keratitis, uveitis, synechiae, deep stromal scarring, 
anterior stromal scarring and an irregularly chronically 
dilated pupil) were caused by her multiple in service eye 
infections.  

The physician noted further that the concept of chronic 
infections leading to synechiae and dilated pupils and 
increased eye pressures is well described in ophthalmologic 
texts and in infectious disease texts such as Mandell who 
states that keratoconjunctivitis and retinitis are caused by 
herpes infections.  He stated that the veteran is likely to 
continue to have right-sided increased pressures due to 
scarring and therefore she will be at increased risk to 
develop the sequela of glaucoma at a young age.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veteran Claims (Court) 
has held that a well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  



The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

If the claim is not well grounded, the veteran cannot invoke 
VA's duty to assist in the development of the claim.  See 
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Since VA has been unable to obtain a portion the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.   See Pruitt v. Derwinski, 2Vet. 
App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The evidence of record reflects that 
the RO pursued service medical records pertaining to the 
veteran through the NPRC and received verification that any 
such records were not on file at NPRC.  The analysis set 
forth below, therefore, was undertaken pursuant to the duties 
and obligations set forth in Pruitt, Id. and O'Hare, Id.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a)
(West 1991); Murphy, supra at 81.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  

The evidence, in brief, shows that the veteran had eye 
problems prior to entry into the military.  While in the 
military, she received frequent treatment, including 
hospitalization for a right eye condition.  She is currently 
diagnosed with multiple eye disorders.  

In a July 2000 medical statement, the doctor opined that the 
veteran's current eye disabilities were caused by her 
multiple in-service eye infections.  In light of these 
findings, the Board concludes that the veteran's claim is not 
implausible.  

Due to the plausibility of the veteran's claim, the Board 
must determine whether VA has a further duty to assist the 
veteran in the development of her claim.  Upon careful review 
of the record, the Board finds that the duty to assist has 
not been fulfilled.  Accordingly, the claim of entitlement to 
service connection for recurrent herpetic keratitis of the 
right eye, with corneal scarring and synechiae is further 
addressed in the remand portion of this decision.


ORDER

The veteran having submitted a well-grounded claim of 
entitlement to service connection for recurrent herpetic 
keratitis of the right eye, with corneal scarring and 
synechiae, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has presented a well-grounded claim of 
entitlement to service connection for recurrent herpetic 
keratitis of the right eye, with corneal scarring and 
synechiae, the duty to assist attaches.  VA has a duty to 
assist the veteran in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
of the opinion that further development is required as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her claim 
for service connection for a right eye 
disorder.  After obtaining any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA treatment 
records. 

2.  Notwithstanding the RO's previous 
inquiries to locate the veteran's service 
records due to their being lost, the RO 
is directed to conduct another more 
exhaustive search to determine if 
additional records exist.  The RO should 
utilize all available alternate record 
sources and obtain certification from 
these facilities that such records are 
unavailable if they cannot be located.  


3.  The RO should arrange for VA special 
ophthalmology examination of the veteran 
by an appropriate specialist for the 
purpose of determining (1)  the nature, 
extent of severity, and etiology of any 
eye disorders present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for in conjunction with the examination.  
Any further indicated special studies 
should be conducted.

The examiner must be requested to provide 
a detailed response to the following 
inquiries: (1) The nature, extent of 
severity, and etiology of any eye 
disorders present; (2) Whether they pre-
existed service, (3) If they pre-existed 
service, whether there was an underlying 
increase in severity of the right eye 
disorders during service; and, if so, was 
this due to the natural progression, or 
aggravation of the disease; and (4) if 
they did not pre-exist service, when did 
they begin.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for recurrent herpetic 
keratitis of the right eye, with corneal 
scarring and synechiae.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

